FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE: AMY & VICKY , Child                 No. 13-71486
Pornography Victims.
                                              D.C. No.
                                           2:11-cr-00542-
AMY & VICKY , Child Pornography                GEB-1
Victims,
                       Petitioners,
                                             OPINION
                 v.

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA , SACRAMENTO ,
                      Respondent,

JOSEPH CANTRELLE,
          Defendant-Real Party in
                         Interest,

UNITED STATES OF AMERICA ,
            Plaintiff-Real Party in
                           Interest.


         Petition for Writ of Mandamus to the
               United States District Court
          for the Eastern District of California
 Garland E. Burrell, Jr., Senior District Judge, Presiding
2                      IN RE: AMY & VICKY

                     Submitted May 1, 2013*

                         Filed May 3, 2013

        Before: Stephen S. Trott, Richard A. Paez, and
            Jacqueline H. Nguyen, Circuit Judges.

                        Per Curiam Opinion


                           SUMMARY**


                           Criminal Law

    A motions panel denied a petition for writ of mandamus
brought by child pornography victims challenging the
methodology applied by the district court on remand in
determining the amount of restitution.

    The panel held that the district court did not commit legal
error or abuse its discretion in declining to impose joint and
several liability on the defendant for all of their losses. The
panel also noted that there is no intervening higher authority
that is clearly irreconcilable with United States v. Kennedy,
543 F.3d 1251 (9th Cir. 2011), which therefore remains
binding.



    *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    IN RE: AMY & VICKY                        3

                         COUNSEL

Paul Cassell, Appellate Clinic, S.J. Quinney College of Law
at the University of Utah, Salt Lake City, Utah; James R.
Marsh, Marsh Law Firm, PLLC, White Plains, New York;
and Carol L. Hepburn, Carol L. Hepburn PS, Seattle,
Washington, for Petitioners.

Benjamin B. Wagner, United States Attorney, and Camil
Skipper, Assistant United States Attorney, Office of the
United States Attorney, Sacramento, California, for Plaintiff-
Real Party in Interest.

Kresta Nora Daly, Barth Tozer & Daly, LLP, Sacramento,
California, for Defendant-Real Party in Interest.


                          OPINION

PER CURIAM:

   Amy and Vicky, child pornography victims, petition for
a writ of mandamus pursuant to 18 U.S.C. § 3771, the Crime
Victims Rights Act (“CVRA”). Finding no legal error or
abuse of discretion, we deny the petition.

    This matter was previously before the court in a CVRA
petition that challenged the district court’s denial of
restitution to petitioners “Amy” and “Vicky.” See In re: Amy
(“Amy I”), 710 F.3d 985, 986 (9th Cir. 2013) (per curiam).
We denied petitioners’ request to overrule United States v.
Kennedy, 643 F.3d 1251 (9th Cir. 2011), noting that Kennedy
remains binding on this court in the absence of intervening
higher authority that is clearly irreconcilable with our circuit
4                   IN RE: AMY & VICKY

precedent. 710 F.3d at 987. Kennedy requires a court to
“identify a causal connection between the defendant’s offense
conduct and the victim’s specific losses” before awarding
restitution pursuant to 18 U.S.C. § 2259. 643 F.3d at 1262.
The Amy I court concluded, however, that “the district court
abused its discretion in refusing to order any restitution,”
finding petitioners had “provided sufficient evidence to
establish a causal connection between defendant’s offense
and petitioners’ losses.” 710 F.3d at 987. The court
remanded for further proceedings to determine the amounts
of restitution to be awarded to Amy and Vicky. Id.

    On remand, the district court adopted the approach for
determining restitution suggested by the Sixth Circuit in
United States v. Gamble, 709 F.3d 541, 553–54 (6th Cir.
2013). Specifically, the district court determined the relevant
“pool” of each victim’s provable losses by excluding any
losses incurred prior to the offense date, then divided that
pool of losses by the number of standing restitution orders.
Utilizing that methodology, the district court awarded
petitioner Amy $17,307.44 and petitioner Vicky $2,881.05 in
restitution. Petitioners challenge the district court’s order.

    In reviewing a CVRA mandamus petition, this court
“must issue the writ whenever we find that the district court’s
order reflects an abuse of discretion or legal error,” and need
not balance the factors outlined in Bauman v. U.S. Dist.
Court, 557 F.2d 650, 654–55 (9th Cir. 1977), in deciding
these petitions. Kenna v. U.S. Dist. Court, 435 F.3d 1011,
1017 (9th Cir. 2009).

   Petitioners first contend that the district court applied an
improper methodology for determining the appropriate
amount of restitution to be awarded. Because 18 U.S.C.
                     IN RE: AMY & VICKY                          5

§ 2259(b)(1) directs that an “order of restitution under this
section shall direct the defendant to pay the victim . . . the full
amount of the victim’s losses,” petitioners assert that the
district court’s award of only a portion of the requested
restitution contravenes the plain language of the statute.
Petitioners urge us to reverse the district court’s restitution
order and impose joint and several liability on defendant
Joseph Cantrelle for all of their losses. Petitioners also
reassert their argument that Kennedy was wrongly decided
and should be overruled.

    The district court did not commit legal error or abuse its
discretion in declining to impose joint and several liability in
this case. The appropriate method for calculating a restitution
award under 18 U.S.C. § 2259 is an open question in this
Circuit. See Kennedy, 643 F.3d at 1265. Nowhere in
18 U.S.C. §§ 2259 or 3664(h), the general federal criminal
restitution statute, is joint and several liability expressly
authorized. Further, numerous sister courts have concluded
that § 3664(h) only allows for joint and several liability where
the defendants from whom joint liability is sought are
defendants in the same case. See, e.g., United States v. Fast,
709 F.3d 712, 723 n.6 (8th Cir. 2013); United States v.
Laraneta, 700 F.3d 983, 992–93 (7th Cir. 2012); United
States v. Aumais, 656 F.3d 147, 156 (2d Cir. 2011).

    Moreover, there is a clear split in authority on this issue.
Several circuit courts have expressly declined to impose joint
and several liability in the context of a restitution award
under 18 U.S.C. § 2259(b)(1). See, e.g., Gamble, 709 F.3d at
552; Fast, 709 F.3d at 723 n.6; Aumais, 656 F.3d at 156. Of
the circuit courts to consider the issue, only the Fifth Circuit
has imposed joint and several liability for restitution pursuant
to § 2259. See In re Amy Unknown, 701 F.3d 749, 769–71
6                  IN RE: AMY & VICKY

(5th Cir. 2012) (en banc), petitions for cert. filed,
__ U.S.L.W. __ (U.S. Jan 31, 2013) (Nos. 12-8505, 12-8561).
The Fifth Circuit, however, simultaneously rejected the
proximate cause requirement adopted by this court in
Kennedy.     See 701 F.3d at 765–66.            Under these
circumstances, the district court did not err in declining to
impose joint and several liability.

    Petitioners’ request that this court overrule Kennedy was
previously considered and denied. See Amy I, 710 F.3d at
987. Absent “intervening higher authority” that is “clearly
irreconcilable” with our circuit precedent, Kennedy remains
binding on this panel. Miller v. Gammie, 335 F.3d 889, 893,
900 (9th Cir. 2003) (en banc). No such authority exists.
Indeed, petitioners concede as much in their petition and
merely seek to preserve the issue for future proceedings in
this court or before the United States Supreme Court.
Accordingly, the petition for a writ of mandamus is denied.

    DENIED.